Citation Nr: 1442078	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-16 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent prior to June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty.
 
2.  Entitlement to a rating in excess of 60 percent on and after June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).

When the case was previously before the Board in April 2013, the Board denied the two issues listed on the title page of this decision.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  In May 2014 the Court issued an Order granting a Joint Motion for Remand, which served both to vacate the April 2013 decision denying the claims and remand the matters back to the Board for action in compliance with the Joint Motion for Remand.  

Pursuant to the Board's April 2013 decision, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities was remanded for additional development.  A review of the record reveals that the development directed by the Board in April 2013 regarding this remanded claim has not been undertaken, and this claim has not been returned to the Board.  Accordingly, the Board does not have jurisdiction over this claim at this time.

As noted in the April 2013 decision, during the pendency of the Veteran's appeal, the evidence of record reasonably raised the issues of entitlement to service connection for a right hip disorder and a low back disorder, to include as secondary to the Veteran's service-connected right and/or left knee disabilities.  As the RO has not addressed these claims, the Board does not have jurisdiction to address these claims on their merits herein. As such, the Board is again referring these claims to the RO for the appropriate action.


FINDINGS OF FACT

1.  Prior to June 13, 2012, the Veteran's tricompartmental osteoarthritis, status post total right knee arthroplasty, was manifested by pain, weakness, stiffness, and tenderness, with limitation of flexion at 75 degrees without pain.
 
2.  From June 13, 2012, the Veteran's tricompartmental osteoarthritis, status post total right knee arthroplasty, is assigned the maximum schedular rating.

3.  The Veteran's service-connected tricompartmental osteoarthritis, status post total right knee arthroplasty, does not present an exceptional disability picture showing that the available schedular evaluations for the disability are inadequate, as the applicable diagnostic codes reasonably describes the Veteran's disability picture for the entire appeal period.


CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation in excess of 30 percent prior to June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty, have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71a, Diagnostic Code 5055, 5256, 5260, 5261, 5262 (2013).
 
2.  A rating in excess of 60 percent on and after June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty, is not available.  38 U.S.C.A. §§ 1155 , 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.71a , Diagnostic Code 5055, 5256, 5260, 5261, 5262 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's March 2008 and March 2009 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the March 2009 letter notified the Veteran that she must submit, or request that VA obtain, evidence of the worsening of her disability, the different types of evidence available to substantiate her claim for a higher rating, the need to submit evidence of how such worsening affected her employment, and the requirements to obtain a higher rating.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  After the March 2009 letter was sent, the Veteran's claim was re-adjudicated in a March 2009 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)(noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, her VA and private treatment records, and the records associated with her application for disability benefits from the Social Security Administration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini 18 Vet. App. at 120.

Additionally, the Veteran underwent an adequate VA examination in March 2008 and in August 2012 in order to ascertain the severity of her service-connected right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiners reviewed the Veteran's claims file, treatment records, and administered a thorough examination, which allowed for fully-informed evaluation of the claimed disability.  The Veteran also underwent a VA examination in June 2008.  Although the examiner did not review the Veteran's claims file, the examiner fully examined the Veteran, documented the Veteran's complaints, and provided medical evidence relevant to the rating criteria.  See Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of her claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Historically, the Veteran served on active duty from September 1990 to January 1991.  In February 2008, she submitted a claim of entitlement to a rating in excess of 30 percent for her service-connected right knee disability.  In a May 2008 rating decision, and again in a July 2008 rating decision, the Veteran's claim was denied.  Subsequently, the Veteran perfected an appeal.  During the pendency of this appeal, specifically in an August 2012 rating decision, the rating assigned to the Veteran's service-connected right knee disability was increased to 60 percent, effective June 13, 2012.  The RO then certified the Veteran's claim to the Board for appellate review.  In October 2012, the Board remanded the Veteran's claim in order to afford the Veteran the opportunity to provide testimony at a Board hearing.  This hearing was conducted in January 2013 with the undersigned Veterans Law Judge.  The matter has been returned to the Board for appellate consideration. Given that the Veteran was afforded the January 2013 hearing, the Board finds that the RO complied with the directives of the October 2012 remand and, thus, a remand for corrective active is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board January 2013 hearing, the undersigned Veterans Law Judge noted the elements of the claim that were lacking to substantiate entitlement to an increased rating, and solicited information as to the existence of any outstanding evidence.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the Veterans Law Judge asked questions to ascertain the course and severity of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  This involves a factual determination of the current severity of the disability.  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Diagnostic Codes referable to functioning of the knee are found in 38 C.F.R. § 4.71a.  Under Diagnostic Code 5055, the minimum 30 percent evaluation is warranted when the medical evidence of record shows a history of prosthetic knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A maximum 60 percent evaluation is warranted when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  Although Diagnostic Code 5055 provides for a 100 percent rating, this is only assigned for one year following implantation of the prosthesis.  Id. 

Additionally, Diagnostic Code 5055 instructs VA to rate by analogy when there are intermediate degrees of residual weakness, pain, or limitation of motion, using Diagnostic Codes 5256, 5261, or 5262.  Id.; see 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262 (2013).

Normal knee range of motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2013).

Diagnostic Code 5256 concerns knee ankylosis.  Knee ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, warrants a 30 percent rating.  For knee ankylosis in flexion between 10 and 20 degrees, a 40 percent rating is assigned, while in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5260, a noncompensable evaluation is warranted where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is warranted if knee extension is limited to five degrees.  A 10 percent rating is assigned if knee extension is limited to 10 degrees.  A 20 percent rating is warranted if knee extension is limited to 15 degrees.  A 30 percent rating if knee extension limited to 20 degrees.  A 40 percent rating if knee extension is limited to 30 degrees.  A maximum 50 percent rating if knee extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

According to Diagnostic Code 5262, a 10 percent rated is assigned upon demonstration of malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is warranted for malunion of the tibia and fibula with a moderate knee or ankle disability.  Malunion of the tibia and fibula with a marked knee or ankle disability warrants a 30 percent rating. For nonunion of the tibia and fibula with loose motion that requires a brace a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board acknowledges that neither the Rating Schedule nor the regulations provide definitions for words such as "severe," "intermediate," "slight," "moderate," or "marked."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Given that the Veteran's claim of entitlement to an increased rating was received on February 25, 2008, the Board will consider the evidence of record dated on and after February 25, 2007.

A. Prior to June 13, 2012

According to an April 2007 VA history and physical report, the Veteran underwent total right knee arthroplasty in 2006, after which she reported "complete relief from pain and resolution of her symptoms."

According to a September 2007 VA orthopedic clinic note, the Veteran's recovery post right knee replacement was deemed "slow."  Further, she complained of discomfort, localizing the pain over the medical aspect of her right knee.  She stated that he experienced constant pain, but that the pain was stable.  She denied that her knee buckled or gave out; she also denied a history of rigor, chills, or fever.  Upon physical examination, showed tenderness along the pes anserinus tendon; no effusion; and no elevated temperature.  Range of motion testing demonstrated that the Veteran was able to stably extend to zero degrees and flex to 90 degrees with valgus and varus stress.  A radiological examination demonstrated that the Veteran's right knee was "reasonably aligned and well fixed."  Ultimately, the assessment was that the Veteran had "not done well" since the right knee replacement and continued to experience symptoms.  The doctor did not have a "good explanation" for the presence of these continued symptoms, but wanted to rule out infection.  A follow-up appointment was scheduled.

An October 2007 VA orthopedic clinic note demonstrated that the Veteran had not experienced the type of recovery following right knee replacement that she had expected.  Specifically, she complained of continued pain. Upon examination, there was no detectable effusion.  After consultation with another doctor, it was concluded that nothing more should be done with respect to treatment at that time.

A December 2007 VA rheumatology report demonstrated that the Veteran was being assessed for fibromyalgia.  During a review of her systems, the Veteran reported that her "knees" hurt "about as bad after the surgery as they did before."  A physical examination did not result in and findings specific to her right knee disability; however, the examiner observed that the Veteran ambulated "very slowly," but with a normal gait that was "quite antalgic."  The impression was that the "active majority" of the Veteran's pain was related to the heightened pain and sensitivity associated with fibromyalgia and chronic pain syndrome.  With respect to her right knee, the physician stated there was inflammation in the Veteran's system and "some hints" of inflammatory arthritis.  Further, the physician noted that the Veteran's right knee "replacement" was still bothering her.

In her February 2008 claim, the Veteran asserted that she experience increased pain since the last VA examination.  Moreover, she described the pain as constant and severe, and endorsed swelling, weakness, and loss of motion.  Additionally, she stated that she was experiencing difficulty walking, standing, and sitting.

According to a March 2008 VA treatment report, the Veteran was diagnosed with Fibromyalgia two months earlier and she was started on Lyrica.  It was noted that the Lyrica had been helping her back pain and bilateral knee pain tremendously.  She complained of bilateral knee pain at the medical joint line when walking.  She stated that her right knee bothers her at night and hurts over the lateral aspect of the right knee.  Physical examination demonstrated no local elevation of temperature, no knee effusion, and no instability.  Range of motion of the right knee was from zero to 90 degrees with no instability, and no varus valgus stress.  The patella was palpable and moveable within the joint.  Hamstrings strength was 4/5, and tibialis anterior and gastroc strength were 5/5.  Radiographs showed bilateral total knee replacements with hardware in place without evidence of lucency, loosening, or hardware migration.  There was no evidence of periprosthetic fracture, osteomyelitis, or joint effusion.  Overall radiographs were unchanged since prior radiographs in September 2007.  She was told that the residual pain will probably be a lasting symptom.  The doctor was unsure about the source of the Veteran's claimed discomfort, but postulated that it was possibly her fibromyalgia.

In March 2008, the Veteran underwent a VA examination to ascertain the severity of her right knee disability.  The examiner indicated that the "problem" was arthritis, and that the course since onset was "stable."  The examiner then indicated that the Veteran was taking a non-steroidal anti-inflammatory and hydrocodone, without side effects.  The examiner indicated that the Veteran required the use of a cane during ambulation; that she was able to stand for 15 to 30 minutes; and that she was able to walk 250 yards.  The Veteran endorsed the following joint symptoms:  pain and stiffness, but she denied deformity; giving way; instability; weakness; episodes of dislocation, subluxation, or locking; effusion; flare-ups; or inflammation.  She stated that the condition did not affect the range of motion of one or more joints.  Upon physical examination, the examiner described the Veteran's gait as "normal," and found no evidence of abnormal weight bearing.  Range of motion testing demonstrated that the Veteran was able to extend to zero degrees and flex to 90 degrees, both during passive and active motion.  The examiner determined that there was no additional limitation of motion after repetitive use.  Further, the examiner found that the Veteran's right knee disability was not manifested by loss of bone or part of bone; inflammatory arthritis; or ankylosis.  Additionally, there was no crepitation, no click or snaps, no grinding, no instability, and no patellar or meniscus abnormality.  The examiner opined that the Veteran's right knee disability resulted in mild impairment of the Veteran's ability to shop, participate in recreation, travel, bathe, and dress; moderate impairment of her ability to perform chores; and prevented her from exercising and participate in sports; but it did not impair her ability to eat, toilet, or groom.  X-rays revealed status post total right knee arthroplasty with no radiographic evidence of periprostehic loosening or fracture.  There was a slight increase in the size of the small joint effusion compared to July 2006 X-ray, but no other changes.

In June 2008, the Veteran underwent a VA examination to ascertain the severity of her left knee disability.  However, because the Veteran reported that her service-connected left knee disorder was not "bothersome," and that "all of her problems" came from her right knee disability, both knees were assessed.  The examiner noted that the Veteran required the use of a cane during ambulation.  With respect to functional limitations on standing, the examiner indicated that the Veteran was only able to stand for 15 to 30 minutes.  With respect to functional limitations on walking, the examiner indicated that the Veteran was able to walk more than 1/4 mile, but less than one mile.  The examiner observed that the Veteran's right knee was not productive of deformity; instability; episodes of dislocation, subluxation, or locking; effusion; or flare-ups.  Further, the examiner found that the Veteran's right knee did not affect the motion of one or more joints.  The examiner determined that the Veteran's right knee was manifested by giving way; pain; and stiffness, and caused the Veteran problems sleeping.  Upon physical examination, the examiner described the Veteran's gait as antalgic and that she moved with poor propulsion, but that there was no evidence of abnormal weight bearing.  Range of motion testing showed that the Veteran was able to extend to zero degrees, which was not further limited after repetitive use.  Right knee flexion was to 85 degrees on active motion and to 90 degree on passive motion, with pain beginning at 75 degrees during both motions.  The examiner found that right knee flexion was additionally limited to 80 degrees due to pain following repetitive use.  The examiner found that the Veteran's right knee disability was not manifested by ankylosis; loss of bone or part of bone; or inflammatory arthritis.  A general summary of the Veteran's right knee disability was as follows: bony joint enlargement, tenderness, painful movement, and abnormal motion.  Specifically, the examiner found no crepitation, clicks or snaps, grinding, instability, effusion, dislocation, or locking, but did find subpatellar tenderness, both medially and laterally, and mild weakness.  The examiner opined that the Veteran's right knee disability resulted in mild impairment of the Veteran's ability to bathe and dress; moderate impairment of the Veteran's ability to shop, participate in recreation, travel, and toilet; severe impairment of the Veteran's ability to perform chores; and prevented the Veteran from exercising and participating in sports, but no impairment of the Veteran's ability to eat or groom.

An April 2008 VA psychiatric treatment report showed that the Veteran complained that her knees "really" hurt at times and that the pain woke her up at night, which had been better since switched to a new medication.

A separate April 2008 VA treatment report demonstrated that the Veteran appeared for a routine appointment for her "medical problems."  During a review of her systems, the Veteran denied joint effusion, and during a physical examination, she denied tenderness and swelling.  With respect to her right knee, the assessment indicated that the Veteran was then taking hydrocodone twice each day for "break through pains."

According to a July 2008 VA pain clinic note, the Veteran reported right leg pain that she rated as 5 on a 10-point scale when sitting and 8 on a 10-point scale during ambulation.  It is unclear from the Veteran's report whether her pain was limited to her right knee, or included pain associated with other disorders.

In July and August 2008 letters, the Veteran stated that her right knee was "doing pretty good" until she underwent a total left knee arthroplasty.  After the left knee operation, she said she needed to put more pressure on her right knee, which caused her right knee to hurt "more and more."  She asserted that the pain was so great that her right knee would "buckle" during ambulation.  She also asserted that her right knee would "lock up."  She stated that her right knee gives way when she walks and it hurts when she walks.  She endorsed difficulty falling and staying asleep, and stated that it was difficult for her to walk, stand, or drive.  She said that, even though doctors have informed her that radiological examination results did not demonstrate an issue, she was experiencing right knee pain nonetheless.

In an April 2009 letter, the Veteran provided details as to her inservice right knee injury and the course of her symptoms and treatment thereafter.  Relevant to her appeal, the Veteran stated that her right knee felt "pretty good" until she underwent a total left knee arthroplasty in 2007.  After this operation, the Veteran stated that she was forced to rely more on her right knee, and that this reliance caused a worsening of her right knee symptoms.  She stated that her right knee hurt all the time, describing the pain as being "like a toothache."

In April 2011, the Veteran underwent a private neurological examination that was primarily administered for purposes of assessing the severity of cervical and lumbosacral spine disorders.  In relevant part, a physical examination demonstrated that the Veteran's right lower extremity exhibited normal bulk, tone, and power. Further, deep tendon reflex was +2 at her right knee.  No diagnosis was provided with respect to the Veteran's right knee.

In a May 2011 statement, the Veteran complained that her right knee range of motion was "lacking" and that she was experiencing "a lot" of pain.  She expressed concern that her right knee was "in trouble."  Specifically, she claimed that she was notified by a medical professional that her right knee was not "set right" and that she had arthritis.

In a November 2011 statement, the Veteran asserted that her right knee gave out on her "some time[s]," and that she was not always able to catch herself. She asserted that she had fallen on her right knee "one to[o] many times."  The Veteran also reported that her right knee had stiffened.

Although occurring after June 13, 2012, the Veteran provided testimony during a January 2013 hearing concerning the claimed severity of her service-connected right knee disability.  As such, to the extent that this testimony applies to her symptoms prior to June 13, 2012, it will be considered here.  The Veteran testified that she experienced "a lot" of pain in 2007, but that doctors were unable to "see anything" and that "everything looked fine."  She asserted that her right knee pain was getting "worse and worse" leading up to her 2008 claim.  She described her pain as constant, and that it increased during ambulation, after prolonged sitting, and during driving. She also asserted that it interfered with her ability to sleep.  The Veteran characterized the pain as "aching" and "throbbing" in nature, and that it rated an 8 out 10, with exacerbations to 10.  The remainder of the Veteran's testimony concerned her then present symptoms.

The Veteran's service-connected right knee disability has already been assigned a 30 percent rating prior to June 13, 2012, pursuant to Diagnostic Code 5055.  In order for the maximum 60 percent rating to be warranted prior to June 13, 2012, the evidence relevant to his period must demonstrate, or more nearly approximate, chronic residuals consisting of severe painful motion or weakness.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2013).  Alternatively, if chronic residuals consisting of severe painful motion or weakness are not demonstrated a rating in excess of 30 percent may be warranted pursuant to Diagnostic Codes 5256, 5261, or 5262.  A rating higher than 30 percent is not available under Diagnostic Code 5260.

Based on a review of the evidence relevant to the period prior to June 13, 2012, the Board finds that the Veteran's service-connected right knee disability was manifested by the following: a "slow" recovery post right knee replacement; stable, constant, pain; weakness; stiffness; and tenderness.  Range of motion testing showed that the Veteran was able to extend to zero degrees throughout the period, which was not further limited after repetitive use.  Right knee flexion was to 85 degrees on active motion and to 90 degree on passive motion, with pain beginning at 75 degrees during both motions.  Right knee flexion was additionally limited to 80 degrees due to pain following repetitive use.  The examiner's use of the word "beginning" demonstrated that, although the Veteran complained of "constant" right knee pain, she also endorsed the ability to flex her right knee from zero degrees to 75 degrees without pain.  In other words, pain during motion did not begin until she flexed to 75 degrees.  The Board finds that this disability picture does not represent, or more nearly approximate, severe painful motion or weakness warranting a higher, 60 percent rating under Diagnostic Code 5055.  38 C.F.R. §§ 4.6, 4.7, 4.71a, Diagnostic Code 5055.  Consequently, the Board finds that a rating in excess of 30 percent prior to June 13, 2012, is not warranted for the Veteran's service-connected tricompartmental osteoarthritis, status post total right knee arthroplasty, under Diagnostic Code 5055.

In making this determination, the Board observes that, in the beginning of this time period, the Veteran denied that her right knee buckled or gave out.  As time progressed, in July 2008, August 2008 and November 2011 statements, the Veteran eventually asserted that her pain was so great that her right knee would buckle during ambulation/that it gives out on her when she is walking.  She also asserted that her right knee would lock up.  However, she denied weakness at both the March 2008 and June 2008 VA examinations and her written statements and testimony do not reflect complaints of weakness or severe weakness.  Instead, the March 2008 VA examiner found that the right knee exhibited no weakness and the June 2008 VA examiner, although finding weakness, specifically characterized it as only mild weakness.  Moreover, the March 2008 and June 2008 VA examiners found that the Veteran's service-connected right knee disability was not manifested by locking or episodes of giving way.  Thus there is no evidence of severe weakness warranting a 60 percent rating under Diagnostic Code 5055.  

Additionally, the evidence of record during this period demonstrated that the "active majority" of the Veteran's pain was related to the heightened pain and sensitivity associated with fibromyalgia and chronic pain syndrome, neither of which are service-connected disabilities.  See Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service symptoms cannot be separated from service connected symptoms, all of the symptoms are treated as service connected).  Importantly, when the Veteran was seen in September 2007 she was still symptomatic in her knees and the VA medical professional did not have a good explanation.  After testing, in December 2007 the Veteran's review of systems was determined to be "pretty typical for fibromyalgia."  As noted above, the active majority of her pain, to specifically include her bilateral knee pain, was attributed to the fibromyalgia and chronic pain syndrome.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions associating pain with one disability in the presence of other, over-lapping disorders (such as fibromyalgia), or attributing falls or episodes of giving way to one disability versus another.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, the Veteran reported in March 2008 that the Lyrica, which she was taking for her fibromyalgia, had relieved a lot of her bilateral knee pain.  This tends to underscore the VA medical evidence which states that the "active majority" of the Veteran's pain was related to the heightened pain and sensitivity associated with fibromyalgia and chronic pain syndrome.  As such, although the Veteran's numerous lay statements (to include but not limited to the July and August 2008 statements, and the November 2011 statement) and Board hearing testimony have been taken into account, the Board finds that the opinions of the VA medical professionals are more probative than the Veteran's assertions with respect to the extent of pain and weakness associated with her service-connected right knee disorder.  

Consequently, the Board finds that the Veteran's service-connected right knee disorder does not more nearly approximate the severe painful motion or weakness warranting a higher 60 percent rating for the time period prior to June 13, 2012.  Instead, it more nearly approximates intermediate degrees of residual weakness, pain, or limitation of motion prior to June 13, 2012.  Therefore, the Board will address whether a rating in excess of 30 percent is warranted under Diagnostic Codes 5256, 5260, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055; see also Schafrath, 1 Vet. App. at 594.

The evidence of record, dated prior to June 13, 2012, consistently demonstrates that the Veteran's service-connected right knee disorder was not manifested by ankylosis, and the Veteran does not claim that her right knee is ankylosed.  Further, range of motion testing demonstrated that the Veteran was able to extend to zero degrees and flex to between 85 and 90, with pain beginning at 75.  The Board finds that this disability picture does not represent, or more nearly approximate, ankylosis.  Consequently, a rating in excess of 30 percent is not warranted pursuant to Diagnostic Code 5256.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5256.

With respect to limitation of motion pursuant to Diagnostic Codes 5260 and 5261, the Veteran's service-connected right knee disability was manifested by extension to zero degrees, and flexion beyond 60 degrees, throughout the period prior to June 13, 2012.  Further, with respect to right knee extension and flexion, there was no additional function limitation following repetitive use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011)(holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In order for a rating in excess of 30 percent to be warranted, extension must be limited to, or more nearly approximate limitation to at least 30 degrees.  The Board finds that the Veteran's right knee extension to zero degrees does not represent or more nearly approximate the requisite criteria for an increased rating and, thus, a rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.  Even considering the Veteran's lay statements regarding pain, giving way, stiffness, difficulty sleeping, swelling and locking, such symptoms do not amount to limitation of extension to 30 degrees or more.  Although at the Board hearing the Veteran testified that she cannot extend her right leg out completely, the Veteran had full extension of the right leg without pain at all examinations during this time period, and even the additional symptomatology she put forth in statements (described above) and testimony would not serve to show such a severe additional limitation of extension bringing it from the zero degrees found on repeated examinations to 30 or more degrees, warranting a 40 percent or higher rating.  Moreover, to the extent that the Veteran alleges that she cannot completely extend her right leg, and that extension is limited to 30 degrees (despite this not being objectively demonstrated at any examination prior to June 13, 2012), the Board again points out that a significant portion of the Veteran's pain has been medically attributed to fibromyalgia.  In sum, the Board has considered the Veteran's statements, and while the Veteran can subjectively and competently report her pain with accuracy and is credible in doing so, the Board finds that the clinicians are best trained to determine the nature and extent of any loss of motion in degrees and loss of function, as such requires medical training that the Veteran has not been shown to possess.  In this case, despite the pain, testing shows that the Veteran has a range of motion (extension) which is far greater than required for an increased rating.  In fact, as noted above, the range of motion testing fails to support even a 10 percent rating under Diagnostic Code 5261.  Thus, an increased rating for limitation of motion based upon the DeLuca criteria is not warranted and the currently assigned 30 percent rating is appropriate for the Veteran's service-connected right knee disability.  (A 30 percent rating is the maximum rating assignable under Diagnostic Code 5260.  As such, a higher rating based upon limitation of flexion is not warranted, either.  38 C.F.R. § 4.71a, Diagnostic Code 5260.)

The Board also finds that that the Veteran's disability picture did not represent, or more nearly approximate, nonunion of the tibia and fibula with loose motion that requires a brace.  The evidence of record relevant to the period prior to June 13, 2012, demonstrates that the Veteran's right knee had been replaced, and that radiological evaluation of her right knee in September 2007 demonstrated that it was "reasonably aligned and well fixed."  Additionally, the March 2008 radiograph revealed that the hardware was in place and was unchanged since September 2007 radiographs.  While the Veteran reported in a May 2011 statement that she had been told that her knee was not "set right," the Board finds that her statement relaying what she had been told is less probative than the statement of the VA physician reading the radiographic evidence, finding reasonable alignment that was well fixed and hardware that was in place and unchanged since September 2007.  There is absolutely no evidence, medical or lay, that there are loose bodies, and the Veteran had not been prescribed a brace, nor does she claim to have used one during this time period.  As such, rating in excess of 30 percent for tricompartmental osteoarthritis, status post total right knee arthroplasty, is not warranted pursuant to Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

B.  On and After June 13, 2012

In a claim for an increased disability rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran's service-connected tricompartmental osteoarthritis, status post total right knee arthroplasty, has been assigned the maximum available rating (60 percent) pursuant to Diagnostic Code 5055 on and after June 13, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  While the Board acknowledges that a 100 percent rating is assignable under Diagnostic Code 5055, this total rating is only available for one year after the implantation of the prosthesis.  In the Veteran's case, the 100 percent rating was assigned and was effective from June 1, 2006 to June 1, 2007.  Accordingly, the maximum available rating for the Veteran's service-connected disability under Diagnostic Code 5055 is 60 percent, which has already been assigned on after June 13, 2012.  Schedular ratings in excess of 60 percent are not available under the other relevant diagnostic codes, regardless of the Veteran's lay statements.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 5261, 5262 see also Schafrath, 1 Vet. App. at 594.  As a higher schedular rating is not available, no further consideration will be undertaken as to the Veteran's entitlement to a higher schedular rating on and after June 13, 2012.  AB, 6 Vet. App. at 38.

In sum, the Board has considered whether the Veteran is entitled to staged ratings.  However, the Board finds that the disability picture for the Veteran's service-connected right knee disability more closely approximates that contemplated by the currently assigned evaluations throughout this appeal.

C. Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture, in both of the periods outlined above, is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected tricompartmental osteoarthritis, status post total right knee arthroplasty, is evaluated as an impairment of the musculoskeletal system under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 5256, 5260, 5261, and 5262, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by her disability.  Id. 

Prior to June 13, 2012, the medical evidence reflects that the Veteran's tricompartmental osteoarthritis, status post total right knee arthroplasty, was characterized by stable, constant, pain; weakness; stiffness; and tenderness.  The Veteran has also reported giving way/buckling, problems sleeping, swelling, and locking.  Range of motion was from zero degrees extension to 75 degrees flexion without pain and without additional functional limitation following repetitive use.  This disability picture resulted in varying degrees of impairment to the Veteran's ability to perform activities of daily living, including preventing her from participating in exercise and sports, and made difficult standing, walking, sitting, and driving.  She required the use of a cane for ambulation throughout this period.

On and after June 13, 2012, the Veteran's tricompartmental osteoarthritis, status post total right knee arthroplasty, was characterized by severe pain; extension to zero degrees and flexion to 20 degrees, with no additional functional limitation following repetitive use; weakened movement; excess fatigability; pain upon movement; swelling; interference with sitting, standing, and weight-bearing; muscle strength of 4/5; and tenderness to palpation.  The Veteran required the regular use of a cane and a brace throughout this period.

Prior to June 13, 2012, a rating in excess of 30 percent is available for certain manifestations of a right knee disability, but the evidence demonstrates that those manifestations were not then present.  See Lendenmann, 3 Vet. App. at 349.  Specifically, for ankylosis and greater degrees of limitation of extension, a higher rating is warranted.  The evidence does not show that the Veteran's right knee joint is ankylosed and she does not contend such.  Although at the Board hearing the Veteran reported that she is limited in extension, examination results repeatedly show full extension during this time period.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261.  Furthermore, despite the availability of a higher rating based upon nonunion of the tibia and fibula with loose motion, requiring a brace, the X-ray evidence does not reflect that the Veteran's disability picture is commensurate with these requirements, and the Veteran's lay statements do not show she is required to use a brace prior to June 13, 2012.  Moreover, she is not otherwise competent to render a finding of loose bodies or nonunion of the tibia and fibula, as that requires specialized medical testing and knowledge.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  Furthermore, as explained above, the evidence, both lay and medical, does not reflect severe pain or weakness such as is required for a higher 60 percent rating under Diagnostic Code 5055.  With respect to the time period on and after June 13, 2012, a schedular rating in excess of 60 percent is not available.  The 60 percent rating in effect as of June 13, 2012 contemplates the severity of the Veteran's pain and weakness in her right lower extremity.  As described above, the Board finds that the Veteran is not competent to relate certain knee pain symptoms to her service-connected right knee disability as opposed to her nonservice-connected fibromyalgia and chronic pain syndrome.  To the extent the Veteran describes pain more severe than contemplated by the 60 percent rating, the Board points to the medical evidence which ascribed the majority of her pain difficulties to nonservice-connected disability.   

When comparing the Veteran's disability picture (which includes the medical evidence, the Veteran's July 2008, August 2008, May 2011, and November 2011 statements, as well as her Board hearing testimony and additional written statements submitted) with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the already assigned disability ratings.  The criteria for the already assigned ratings reasonably described the Veteran's service-connected disability level and symptomatology.  The evidence shows that the Veteran's lower extremity strength is full or near full, and her use of a cane or a cane and a brace is not in and of itself indicative of any greater impairment than contemplated by the rating schedule.  To the extent that the cane is used to decrease pain while walking and rising, the Board notes that the current ratings already contemplate and compensate the Veteran for painful motion and severely painful motion, respectively.  There is no objective instability of the right knee and her strength was full or near full (5/5 or 4/5) throughout the entire appeal period.  This evidence falls squarely in the criteria for the currently assigned ratings.  

The use of a cane is already taken into account in terms of the Veteran's own reports of pain, giving way, buckling, etc.  In this regard, the schedular rating criteria at Diagnostic Codes 5260 and 5261 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's right knee disability has been manifested by pain, weakness, and limitation of motion.  The schedular rating criteria specifically allow for different ratings based on the severity of the limitations of motion of the knee, and the Board finds that they are adequate.  Further, as of June 13, 2012 a 60 percent rating has been assigned for residuals of a total right knee replacement, manifested by chronic residuals consisting of severe painful motion or weakness.  In sum, the Board finds that the severity of the disability is recognized, and that the use of a cane and a brace for this time period is commensurate with a finding of severe painful motion or severe weakness.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effect on her daily life.  In the absence of exceptional factors associated with the Veteran's right knee disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Consequently, the Board concludes that schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5055, 5256, 5260, 5261 see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against evaluations in excess of those already assigned to the Veteran's tricompartmental osteoarthritis, status post total right knee arthroplasty, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 30 percent prior to June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty, is denied.

A rating in excess of 60 percent on and after June 13, 2012, for tricompartmental osteoarthritis, status post total right knee arthroplasty, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


